El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En la demanda en este caso se alega que a instancias del demandado la demandante entregó a varias personas cierta cantidad de abono y que el demandado pagaría por el mismo, bien en pagarés suscritos por las personas a quienes entre-gaba la mercancía o con dinero recibido de tales personas por el demandado. No se hicieron pagos por cierta cantidad del abono y la demandante, después de deducir las comisiones, demandó en cobro de $6,508.93. Se radicó una contrade-manda.
*915La contrademanda fue declarada sin lugar y aunque la cuestión lia sido discutida hasta cierto grado, en tanto en cuanto la discusión no es meramente defensiva no existe señalamiento de error con respecto a la misma. Por tanto, la actuación de la corte de distrito al declarar sin lugar la contrademanda no necesita ser considerada.
 El apelante no está enteramente equivocado al decir que la causa de acción en este caso no es una compraventa. Naturalmente, si el demandado hubiese ordenado mercancía de la demandante para ser entregada a otras personas, suponiendo la entrega, surgiría una causa de acción. La acción en este caso es algo distinta. El demandado tenía que entregar el dinero según lo iba cobrando, conforme se deduce de la demanda misma. • Esto dió lugar a la teoría, especialmente en apelación, de que el demandado era un mero agente de la demandante. No obstante, la corte inferior, y sus consideraciones están apoyadas o aumentadas por el alegato del apelado, resolvió o llegó a la conclusión por las alegaciones y la prueba que el demandado ordenó el abono y se hizo responsable del mismo. El demandado prácticamente admitió su responsabilidad. El tenía que entregar el dinero del abono vendido directamente de contado; tenía que entregar los pagarés buenos recibidos y si no eran aceptados, pagarlos. La teoría de la corte de que el título de la demanda importa poco si de las alegaciones y la prueba aparece una causa de acción, es correcta.
No hallamos error alguno en la apreciación de la prueba, la corte estuvo justificada al imponer las costas, y la senten-cia debe ser confirmada.